COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-13-00142-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                          384th District Court
                                              §
 JESUS ALBERTO GERARDO,                                    of El Paso County, Texas
                                              §
                        Appellee.                           (TC # 20120D03572)
                                              §


                                      JUDGMENT

       The Court has considered this cause on The State’s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF OCTOBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.